The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on May 19, 2021

Information Disclosure Statement
By initialing each of the cited references on the attached 1449 forms mailed in correlation to the IDS filed on May 20, 2021, the Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the IDS listing the cited references.
	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed end effector comprising a jaw defining a channel, a threaded rod extending within the channel; and a replaceable cartridge configured for seating within the channel; wherein the replaceable cartridge includes a sled that engages with the threaded drive rod as claimed for the purpose of communicating with a lockout feature that prevents actuation of a firing member when the sled of the replaceable cartridge is not placed within the channel.
The prior art is found to disclose end effectors jaws with threaded rods that extend within a channel therein; however, a threaded sled that is in communication with the threaded rod is retained within the channel and or a portion of the end effector whether a cartridge is present or not.  Essentially, the threaded sleds are not a part of the replaceable cartridge as claimed.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



May 26, 2021